DETAILED ACTION

Election/Restrictions
Applicant's arguments and response in the reply filed on 09/28/2021 is acknowledged.  Applicant traverses the Requirement for Restriction/Election mailed on 08/06/2021 and elects Claims 1-4, and directs arguments towards the fact that because Claims 5-15 are dependent from Claim 1, 5-15 should also be included in Group I, and Claim 16 is dependent from Claim 1 so Claims 16-19 also are included in Group I (Applicant’s Arguments, Page 7).  Applicant additionally argues that the common features of Claims 1, 5, 15-16 are not disclosed nor suggested by Shah in view of Xie.  Applicant references Xie’s teachings in another referenced publication and argues that the prior art as presented do not properly teach the product according to instant Claim 1 (Applicant’s Arguments, Page 9).  Applicant adds that the examination of the application could be made without serious search burden (Applicant’s Arguments, Page 10).
In regards to Applicant’s argument that the claims are dependent on Claim 1 and thus should be considered as Group I, or that there is no serious search burden regarding searching all groups, Examiner notes that the differences between a National Application filed under 35 U.S.C. 111(a) and a National Stage Application submitted under 35 U.S.C. 371 are often subtle, but the differences are important. See MPEP 1896. U.S. National Applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 CFR 1.141-1.146. See MPEP 1896 and MPEP 803. U.S. National Stage Applications are subject to Unity of Invention practice in accordance with 37 CFR 1.475 and 1.499. See MPEP 1896. Under the Unity of Invention standard, demonstrating a serious search burden is not a factor that is considered. 

The Examiner directs Applicant’s attention to MPEP 1896, which sets forth the differences between National Applications filed under 35 U.S.C. 111(a) and National Stage Applications submitted under 35 U.S.C. 371. Applicant is encouraged to review this portion of the MPEP to become acquainted with the differences in order to ensure an understanding of these differences and the proper regulations, standards, and procedures associated with each of these types of applications.
Additionally, in regards to Applicant’s arguments that the prior art does not teach the product and special features as claimed, Examiner notes below the Restriction Requirement and Non-Final Rejection based on the art of in view of Han.  Examiner notes that as set forth below, Moon in view of Han teach the limitations according the claims as set forth, and therefore a proper restriction/election requirement.  
Therefore, Applicant’s argument is not persuasive.

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, Claims 1-4, drawn to a composite article.
Group II, Claims 5-14, drawn to a method for preparing a composite material.
Group III, Claim 15, drawn to a composite material.
Group IV, Claims 16-19, drawn to an electrical cable.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a composite material comprising a metal matrix of aluminum, copper, aluminum alloy or copper alloy, and tin oxide-functionalized carbon nanotubes dispersed in said matrix, this technical feature is not a special technical feature as it does not make a contribution over the prior art of United States Patent Application Publication No. US 2012/0160966 (Shah) in view of online publication “Coating Single-Walled Carbon Nanotubes with Tin Oxide”, Han et al., Nano Letters Vol. 3, No. 5, 2003, pp. 681-683 (Han).
Shah teaches a composite space-based structure with a first nanotube infused material (Abstract), wherein tailored composite materials include a matrix material and a CNT-infused fiber material (¶6), wherein CNTs can have an intervening transition metal nanoparticle (¶63), and can be used to affect properties such as electrical conductivity (¶67), wherein matrix materials can include metals such as alloys of aluminum (¶14) – corresponding to a metal matrix of aluminum, copper, aluminum alloy or copper alloy, and functionalized carbon nanotubes 
In the same field of tailored CNT composite structures, Han teaches that single-walled carbon nanotubes were coated with tin oxide which results in a complete and uniform coating over the entire outer surface of the singular nanotubes (Abstract).  Han additionally teaches that SNO2 (tin oxide) plays a key role in applications such as conductive electrodes, transparent coating, and chemical sensors, amongst others (¶2, Page 681).  Han teaches that a thin tin oxide film with a low grain size in the nanometer range has higher gas sensitivity and improved gas selectivity (¶3, Page 683).  Additionally, Han teaches that SnO2 and CNTs are both well known as active components for molecular detection and transudation systems (¶4, Page 683).
It would have been obvious to one of ordinary skill in the art to have utilized the tin-oxide functionalized CNTs of Han within the transition-metal functionalized carbon nanotubes of Shah.  One skilled in the art would have been motivated by the desire and expectation of improved gas sensitivity and selectivity in sensor applications, as well as being well-known active components for functionalized molecular detection systems, as taught by Han, within the network of functionalized CNTs in matrix of Shah, in order to improve functionality and sensing/detection, particularly given that Shah already teaches that transition metals may be utilized to functionalize the CNTs.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Therefore, the Examiner has demonstrated that lack of unity of the invention is proper in view of prior art of Shah in view of Han.  Therefore, the claims directed to a method of preparing 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of France Patent Application Publication No. FR 1663165, filed on 12/22/2016, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/17/2019 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0160966 (Shah) in view of online publication “Coating Single-Walled Carbon Nanotubes with Tin Oxide”, Han et al., Nano Letters Vol. 3, No. 5, 2003, pp. 681-683 (Han).
In regards to Claim 1, Shah teaches a composite space-based structure with a first nanotube infused material (Abstract), wherein tailored composite materials include a matrix 
In the same field of tailored CNT composite structures, Han teaches that single-walled carbon nanotubes were coated with tin oxide which results in a complete and uniform coating over the entire outer surface of the singular nanotubes (Abstract).  Han additionally teaches that SNO2 (tin oxide) plays a key role in applications such as conductive electrodes, transparent coating, and chemical sensors, amongst others (¶2, Page 681).  Han teaches that a thin tin oxide film with a low grain size in the nanometer range has higher gas sensitivity and improved gas selectivity (¶3, Page 683).  Additionally, Han teaches that SnO2 and CNTs are both well known as active components for molecular detection and transudation systems (¶4, Page 683).
It would have been obvious to one of ordinary skill in the art to have utilized the tin-oxide functionalized CNTs of Han within the transition-metal functionalized carbon nanotubes of Shah.  One skilled in the art would have been motivated by the desire and expectation of improved gas sensitivity and selectivity in sensor applications, as well as being well-known active components for functionalized molecular detection systems, as taught by Han, within the network of functionalized CNTs in matrix of Shah, in order to improve functionality and sensing/detection, particularly given that Shah already teaches that transition metals may be utilized to functionalize the CNTs – corresponding to a composite material comprising a metal 

In regards to Claim 2, Shah teaches that CNTs are introduced at the fiber level where mass percentages of greater than 3% can be achieved, and that by tailoring the CNT mass percentage present, the thermal/conductive properties for using the material can be adjusted and controlled (¶23-24) – which overlaps with the claimed range of 0.1-10% by mass of tin oxide-functionalized carbon nanotubes, relative to the total mass of the composite material (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claims 3-4, Han teaches that tin oxide plays a key role in conductive electrodes (¶2, Page 681), and Shah teaches that CNTs can be included for electrical conductivity applications (¶67), and that degree of twist and diameter can affect electrical conductivity (¶60).  Shah also teaches that SWNTs that are chair-shaped and metallic have extremely high electrical conductivity, and additionally, extremely high tensile strength (¶59).  Although Han nor Shah teach that the composite material has an electrical conductivity of at least 50% IACS (instant Claim 3) and a tensile strength between 100 and 1000 MPa (instant Claim 4), one of ordinary skill in the art would recognize, given that the product set forth by Shah in view of Han is compositionally and structurally equivalent to that of the instant application, that it would 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Id. 
Shah in view of Han sets forth a product that appears to have the same structure, including the configuration of an aluminum alloy based matrix with tin oxide-functionalized carbon nanotubes, an overlapping weight percentage of nanotubes within the matrix, and the dispersion of the nanotubes throughout the matrix.  Therefore, one of ordinary skill in the art would expect it to have the substantially similar physical properties of conductivity and tensile strength as claimed of the instant application (instant Claims 3-4).

In regards to Claim 15, Examiner notes that the limitations of “said composite material obtained according to the method as defined in Claim 5” constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As the product taught by Shah in view of Han is compositionally and structurally equivalent, it meets the limitations.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. KR 2014-0023090 (Moon) in view of online publication “Coating Single-Walled Carbon Nanotubes with Tin Oxide”, Han et al., Nano Letters Vol. 3, No. 5, 2003, pp. 681-683 (Han).
In regards to Claim 1, Moon teaches a method of manufacturing a metal-matrix composite material including an aluminum-carbon nanotube composite material (Abstract) – corresponding to a metal matrix of aluminum, copper, aluminum alloy or copper alloy, and functionalized carbon nanotubes dispersed in said matrix (instant Claim 1).  Examiner notes that the citations will be based on English Translation of KR-101816324, the patent publication of the aforementioned.  Moon teaches that the carbon nanotubes can be coated and that the amount of the carbon nanotubes is preferably 2-3% by weight based on 100% by weight of the composite (¶27) – corresponding to the claimed range of 0.1-10% by mass of functionalized carbon nanotubes, relative to the total mass of the composite material (instant Claim 2).  However, Moon does not specifically teach that the functionalized carbon nanotubes are functionalized with tin oxide.
In the same field of tailored CNT composite structures, Han teaches that single-walled carbon nanotubes were coated with tin oxide which results in a complete and uniform coating over the entire outer surface of the singular nanotubes (Abstract).  Han additionally teaches that SNO2 (tin oxide) plays a key role in applications such as conductive electrodes, transparent coating, and chemical sensors, amongst others (¶2, Page 681).  Han teaches that a thin tin oxide film with a low grain size in the nanometer range has higher gas sensitivity and improved gas selectivity (¶3, Page 683).  Additionally, Han teaches that SnO2 and CNTs are both well known as active components for molecular detection and transudation systems (¶4, Page 683).
It would have been obvious to one of ordinary skill in the art to have utilized the tin-oxide functionalized CNTs of Han within the transition-metal functionalized carbon nanotubes 

In regards to Claims 3-4, Han teaches that tin oxide plays a key role in conductive electrodes (¶2, Page 681), and Moon teaches that it is known that the addition of CNTs to metallic materials improves the mechanical, thermal, and electrical properties of the bulk material (¶3).  Moon also teaches a high elastic modulus in the nanotube composites (¶34), amongst other improved mechanical properties.  Although Han nor Moon teach that the composite material has an electrical conductivity of at least 50% IACS (instant Claim 3) and a tensile strength between 100 and 1000 MPa (instant Claim 4), one of ordinary skill in the art would recognize, given that the product set forth by Moon in view of Han is compositionally and structurally equivalent to that of the instant application, that it would inherently exhibit substantially similar and equivalent properties, including an IACS of more than 50% and a tensile strength of 100-1000 MPa as claimed.  
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.

 the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Moon in view of Han sets forth a product that appears to have the same structure, including the configuration of an aluminum alloy based matrix with tin oxide-functionalized 

In regards to Claim 15, Examiner notes that the limitations of “said composite material obtained according to the method as defined in Claim 5” constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  As the product taught by Moon in view of Han is compositionally and structurally equivalent, it meets the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784